Judgment and orders affirmed, with costs. All concur; Thompson, J., having been present at the argument of said appeal, but having died on the 7th day of April, 1937, without having taken any part in the determination of this appeal. (The judgment is for defendant in eleven actions consolidated in one action to recover upon fire insurance policies. One order denies plaintiffs’ motion for a new trial and the other two orders deny plaintiffs’ motion to correct the record of the trial.) Present — Sears, P. J., Crosby, Lewis and Cunningham, JJ.